Exhibit 10.3
August 12, 2010
Emergent BioSolutions Inc.
2273 Research Boulevard
Suite 400
Rockville, MD
     Re: Emergent BioSolutions Inc. — Lock-Up Agreement (this “Letter
Agreement”)
Ladies and Gentlemen:
     The undersigned understands that Emergent BioSolutions Inc., a Delaware
corporation (“Parent”), 35406 LLC, a Delaware limited liability company and
wholly owned direct subsidiary of Parent (the “LLC”), 30333 Inc., a Delaware
corporation and wholly owned indirect subsidiary of Parent (“Merger Sub”), and
Trubion Pharmaceuticals, Inc., a Delaware corporation (the “Company”), have
entered into an Agreement and Plan of Merger dated as of 12, 2010 (the “Merger
Agreement”), pursuant to which the Merger Sub will merge (the “Merger”) with and
into the Company, with the Company surviving the Merger as an indirect
subsidiary of Parent, and then merging with and into the LLC with the LLC being
the surviving entity of the LLC Merger. Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Merger
Agreement. In connection with the Merger, Parent will issue to the security
holders of the Company, including the undersigned, the Stock Merger
Consideration.
     To induce Parent to consummate the Merger and to issue the Stock Merger
Consideration, the undersigned hereby agrees that, without the prior written
consent of Parent, it will not for a period of ninety (90) days from the
Effective Time (the “Lock-Up Period”) (1) offer, pledge, announce the intention
to sell, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, the Stock
Merger Consideration or any securities convertible into or exercisable or
exchangeable for the Stock Merger Consideration or (2) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Stock Merger Consideration, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
the Stock Merger Consideration, such other securities, in cash or otherwise.
Following the expiration of the Lock-Up Period, the undersigned agrees that the
foregoing restrictions will continue to apply to the Stock Merger Consideration
except that (a) for a period of ninety (90) days after the expiration of the
Lock-Up Period, the undersigned may take any such action referred to in clause
(1) or (2) above in respect of up to twenty-five percent (25%) of the Stock
Merger Consideration received by the undersigned at the Effective Time, (b) for
a period of one hundred eighty (180) days after the expiration of the Lock-Up
Period, the undersigned may take any such action referred to in clause (1) or
(2) above in respect of up to fifty percent (50%) of the Stock Merger
Consideration received by the undersigned at the Effective Time, (c) for a
period of two-hundred seventy (270) days after the expiration of the Lock-Up
Period, the undersigned may take any such action referred to in clause (1) or
(2) above in respect of up to seventy-five percent (75%) of the Stock Merger
Consideration received by the undersigned at the Effective Time and (d) after a
period of three hundred sixty (360) days after the expiration of the Lock-Up
Period, the restrictions imposed by this Letter Agreement shall no longer apply.
Notwithstanding the foregoing, (A) if a Parent Acceleration Event occurs prior
to the date that is one hundred eight (180) days after the Effective Time (such
date, the “Six Month Anniversary”), the restrictions set forth in clauses
(1) and (2) above will continue to apply to the Stock Merger Consideration

 



--------------------------------------------------------------------------------



 



except that (y) for a period of one hundred eighty (180) days after the
Effective Time, the undersigned may take any such action referred to in clauses
(1) and (2) above in respect of up to fifty percent (50%) of the Stock Merger
Consideration received by the undersigned at the Effective Time and (z) after
the Six Month Anniversary, the restrictions imposed by this Letter Agreement
shall no longer apply, and (B) if a Parent Acceleration Event occurs after the
Six Month Anniversary, the restrictions imposed by this Letter Agreement shall
lapse immediately upon the occurrence of such Parent Acceleration Event. “Parent
Acceleration Event” shall be deemed to have occurred if, at any time during the
applicable period, both (1) the closing sale price per share for shares of
Parent Common Stock (as defined in the Merger Agreement) on the New York Stock
Exchange for any 20 trading days (which need not be consecutive) during a
consecutive 30 calendar day period shall exceed 120% of the Parent Average Stock
Price (as defined in the Merger Agreement) and (2) Parent shall issue any shares
of Parent Common Stock (as defined in the Merger Agreement) in connection with
any financing transaction, including any private placement or public offering.
     The restrictions imposed by this Letter Agreement shall not apply to the
transfer or disposition of the Stock Merger Consideration (1) as a bona fide
gift, (2) to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned in a transaction not involving a
disposition for value, (3) to any corporation, partnership, limited liability
company or other entity all of the beneficial ownership interests of which are
held by the undersigned or the immediate family of the undersigned in a
transaction not involving a disposition for value, (4) by will, other
testamentary document or intestate succession to the legal representative, heir,
beneficiary or a member of the immediate family of the undersigned, (5) as a
distribution to partners, members or stockholders of the undersigned in a
transaction not involving a disposition for value or (6) to any affiliate of the
undersigned or any investment fund or other entity controlled or managed by the
undersigned in a transaction not involving a disposition for value; provided
that, in each case, the transferee, distributee or donee agrees in writing to be
bound by the terms of this Letter Agreement to the same extent as if a party
hereto. For purposes of this Letter Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
Additionally, any discretionary waiver or termination of the restrictions set
forth in this Letter Agreement by Parent shall apply pro rata to all Company
Stockholders subject to substantially similar letter agreements entered into in
connection with the Merger, based on the number of shares subject to such
agreements.
     In furtherance of the foregoing, the Parent, and any duly appointed
transfer agent for the registration or transfer of the securities described
herein, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Letter Agreement.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Letter Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
     The undersigned understands that the Parent is relying upon this Letter
Agreement in entering into and consummating the Merger. The undersigned further
understands that this Letter Agreement is irrevocable and shall be binding upon
the undersigned’s heirs, legal representatives, successors and assigns.

 



--------------------------------------------------------------------------------



 



This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

                  Very truly yours,    
 
                ARCH Venture Fund V, L.P.    
 
           
 
  By:   ARCH Venture Partners V, L.P.    
 
      Its: General Partner    
 
           
 
  By:   ARCH Venture Partners V, L.L.C.    
 
      Its: General Partner    
 
           
 
  By:        
 
     
 
Name:
 
   
 
      Its:       Managing Director    
 
                ARCH V Entrepreneurs Fund V, L.P.    
 
           
 
  By:   ARCH Venture Partners V, L.P.    
 
      Its: General Partner    
 
           
 
  By:   ARCH Venture Partners V, L.L.C.    
 
      Its: General Partner    
 
           
 
  By:        
 
     
 
Name:
 
   
 
      Its:       Managing Director    
 
                Healthcare Focus Fund, L.P.    
 
           
 
  By:   ARCH Venture Partners V, L.P.    
 
      Its: General Partner    
 
           
 
  By:   ARCH Venture Partners V, L.L.C.    
 
      Its: General Partner    
 
           
 
  By:        
 
     
 
Name:
 
   
 
      Its:       Managing Director    

[Signature Page to Lock-Up Letter]

 



--------------------------------------------------------------------------------



 



This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

                  Very truly yours,    
 
                Frazier Healthcare IV, L.P.    
 
           
 
  By:   FHM IV, LP    
 
      Its general partner    
 
           
 
  By:   FHM IV, LLC
Its general partner    
 
           
 
  By:        
 
     
 
Name: Tom Hodge
Its:    
 
                Frazier Affiliates IV, L.P.    
 
           
 
  By:   FHM IV, LP
Its general partner    
 
           
 
  By:   FHM IV, LLC    
 
      Its general partner    
 
           
 
  By:        
 
     
 
Name: Tom Hodge    
 
      Its:    
 
                Frazier Healthcare III, L.P.    
 
           
 
  By:   FHM III, LLC    
 
      Its
 
   
 
           
 
  By:        
 
     
 
Name: Tom Hodge    
 
      Its:    
 
                Frazier Affiliates III, L.P.    
 
           
 
  By:   FHM III, LLC    
 
      Its
 
   
 
           
 
  By:        
 
     
 
Name: Tom Hodge    
 
      Its:    

[Signature Page to Lock-Up Letter]

 



--------------------------------------------------------------------------------



 



This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

                  Very truly yours,    
 
                Venrock Partners, L.P.    
 
           
 
  By:   Venrock Partners Management LLC,    
 
      Its: General Partner    
 
                Venrock Associates IV, L.P.    
 
           
 
  By:   Venrock Management IV, LLC,    
 
      Its: General Partner    
 
                Venrock Entrepreneurs Fund IV, L.P.    
 
           
 
  By:   VEF Management IV, LLC,    
 
      Its: General Partner    
 
           
 
  By:        
 
     
 
Name: David L. Stepp    
 
      Its: Authorized Signatory    

[Signature Page to Lock-Up Letter]

 



--------------------------------------------------------------------------------



 



This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

                  Very truly yours,    
 
                Prospect Venture Partners II, L.P.    
 
           
 
  By:   Prospect Management Co. II, LLC    
 
      General Partner    
 
           
 
  By:        
 
     
 
Name: David Markland    
 
      Its: Attorney-In-Fact    
 
                Prospect Associates II, L.P.    
 
           
 
  By:   Prospect Management Co. II, LLC    
 
      General Partner    
 
           
 
  By:        
 
     
 
Name: David Markland    
 
      Its: Attorney-In-Fact    

[Signature Page to Lock-Up Letter]

 